On the appeal of Edward J. Reilly, order modified so as to provide that an order of mandamus issue directing the comptroller of the city of New York to issue to the order of said Edward J. Reilly a warrant in the sum of $105, part of the amount of incidental expenses fixed by the County Court of Kings county when the certificate of compensation of counsel assigned to defendant Ludwig Halvorson Lee was made. As so modified, the order is affirmed, with ten dollars costs and disbursements. On the appeal of the comptroller of the city of New York, in so far as the order appealed from awards the sum of $55 incidental expenses (said amount being included within said $105 above mentioned), the order is affirmed, without costs. No opinion. Rich, Kapper and Carswell, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent upon the ground that the sum of $50 allowed for jewelry experts was made without an order or a direction of the County Court *699for their employment. Such order or direction is essential under section 308 of the Code of Criminal Procedure.